DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with BRYANT WADE on February 2, 2022.

The application has been amended as follows: 
Please AMEND claim 1 as follows:
Claim 1 (lines 9-10): performing T5 heat treatment at 180 degrees C for 180 minutes so as to obtain the aluminum alloy having a tensile strength of 240 MPa or more.
Please CANCEL claim 4.



Allowable Subject Matter
Claims 1-3 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Instant claims, namely independent claim 1, require(s) a method for casting an aluminum alloy comprising pouring molten metal into a shot sleeve of a die casting machine with an aluminum alloy with a specific compositional range for its constituent elements; filling a mold cavity of a center-gate die with the molten metal at a gate speed of 1 m/sec or less so as to produce a laminar flow, and performing T5 heat treatment at 180 degrees C for 180 minutes so as to obtain the aluminum alloy having a tensile strength of 240 MPa or more.
The primary prior art of record, JP 2000-054047 A of Katto and its English machine translation (JP'047) teaches that the cast alloy undergoes heat treatment [0017] “T6 processing (490-540 degrees C) and therefore suggest that undergoing a heat treatment in the temperature ranges required by the instant claims. In addition, the secondary prior art of record US 2003/0037900 A1 of Winterbottom (US’900) does not cure the deficiencies of JP’047. Therefore, instant claims are distinct from the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733